Citation Nr: 1611009	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-15 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to April 1984.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a hearing before the undersigned at the RO in December 2011.  A transcript of the hearing is of record. 

In April 2012, the Board reopened the previously denied claim for hearing loss and remanded the merits of the service connection claims for hearing loss and tinnitus to the Agency of Original Jurisdiction (AOJ) for further development and consideration.  The Board further remanded these issues in January 2013 and May 2014. 
As noted in prior Board remands, the issues of entitlement to service connection for headaches and eye problems have been raised by the record.  It still does not appear that these issues have been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms). 


FINDINGS OF FACT

1.  A bilateral hearing loss disability has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by disease or injury in active military service. 

2.  Tinnitus has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by disease or injury in active military service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for an award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VCAA.

In a May 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was afforded multiple VA examinations and opinions which, taken together, are fully adequate to decide the claims.  The Veteran's claims file was reviewed and the basis for the opinions provided were fully explained.  

This matter was remanded in January 2013 in order to (i) obtain copies of the audiological records and test results from the Dallas VAMC dated in October 2002
and November 2002 referenced in a May 2012 examination report, (ii) request any records from the U.S. Army Hospital in Nuremberg concerning the Veteran's treatment for hearing difficulties and/or ear bleed from 1983 to 1984, and (iii) for additional VA examination for an opinion as to the etiology of the Veteran's claimed hearing loss and tinnitus.  Subsequent to the remand, the October and November 2002 records were associated with the Veteran's claims file.

Records from the U.S. Army Hospital in Nuremberg were requested from the repository that would ordinarily have those records, the National Personnel Records Center (NPRC).  The NPRC responded that it had searched treatment records for the U.S. Hospital in Nuremberg for 1984, but found no records pertaining to the Veteran.  It suggested no alternate sources for the information.  In response to a request from agency of original jurisdiction (AOJ), the Veteran reported that he had no records.  

A Memorandum of Formal Finding for U.S. Army Hospital Medical Records in Nuremberg dated in August 2013 detailed the unsuccessful attempts to obtain these records.  Finally, the Veteran was afforded two VA addendum opinions dated in April 2013, and a January 2014 expert medical opinion that, together, answer the questions posed in the January 2013 remand request.  

The matter was again remanded in May 2014 in order to allow the AOJ to adjudicate this matter in the first instance after the Veteran submitted medical evidence to the Board.  This was accomplished in a September 2014 supplemental statement of the case.  

There has been substantial compliance with the terms of the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2015) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, including the existence of negative opinions.  There was a discussion of possible evidence that could substantiate the claims, including the places and time of in-service and post-service treatment.
.  
II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Organic diseases of the nervous system are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).  See also Hensley v. Brown, 5 Vet. App. 155 (1993). 

The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

The Veteran is competent to describe his difficulty hearing over the years, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing. Savage v. Gober, 10 Vet. App. 488 (1997), Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In this case, the Veteran contends that he currently has hearing loss and tinnitus as a result of acoustic trauma and an ear bleed that occurred while working with cannons during active duty service in Germany.  Service personnel records confirm that the Veteran served as a cannon crewman for part of his service.  The Veteran's service treatment records showed that hearing in both ears was normal upon service entrance.  The separation examination showed that the Veteran had bilateral hearing loss in both ears.  A second test was performed that continued to show hearing loss, albeit less severe than the hearing loss noted in the first examination.  The examiner sent the Veteran to an audiologist due to the discrepancy in the testing.  The audiologist noted that the Veteran was able to hear quiet conversation well.  The
audiologist performed additional tests and found that the Veteran's hearing was normal, estimated around 20 dB.  Service treatment records were negative for complaints of tinnitus.

A VA audio examination dated in August 1984 showed that hearing in both ears was normal.  

In October 2002, the Veteran was seen for audio evaluation.  The examiner found that "Type A tymps" were consistent with normal middle ear functions.  The Veteran was able to complete word recognition testing at a level below volunteered hearing thresholds AU.  He was re-instructed multiple times and still gave inconsistent responses.  The test results were noted to be unreliable.  There were no audiological recommendations at that time.  

In November 2002, the Veteran was seen for audiologic evaluation in an attempt to obtain consistent results which were not obtained in the October 2002 evaluation.  However, again no consistent results were volunteered by the veteran.   Speech reception threshold and pure-tone average agreement was abysmal.  The Veteran volunteered pure-tone air-conduction thresholds for his right ear that were at levels higher than his acoustic reflex thresholds (which was noted to be highly unlikely).  The Veteran demonstrated excellent word recognition ability for his left ear at a presentation level 25-35 dB below his volunteered puretone thresholds for that ear (which the examiner stated was not possible).  No crossover was observed for right ear presentations, which would not be possible if his volunteered thresholds for his left ear were truly representative of his hearing.

March 2009 audio testing indicated hearing loss in the right ear and normal hearing in the left ear.  No relationship between the current findings of right ear hearing loss and noise exposure in service was reported.  

On examination in July 2009, the Veteran reported hearing loss and exposure to artillery fire in service.  The objective findings showed that there was hearing loss in the right ear and normal hearing in the left ear.  The examiner reviewed the Veteran claims file and service treatment records and noted that hearing was normal on entry into service and that there was hearing loss on the separation examination.  However, because the August 1984 examination showed normal hearing, it was found that hearing loss in service was transient.  

The examiner found that tinnitus was less likely than not a result of service.   In a February 2010 addendum opinion, the examiner indicated that the Veteran's claims file had been reviewed.  The examiner noted that the 1984 examination showed hearing within normal limits bilaterally.  The examiner then opined that hearing loss of the right ear was less likely as not a result of military service.

The Veteran was again examined in May 2012.  Test results were indicated to be "CNT" or "could not test."  The examiner explained that pure tones, SRTs and acoustic reflexes were in poor agreement.  Veteran s SRTs were obtained at suprathreshold, and the Veteran responded inconsistently.  He was reinstructed on all tests.  Present reflexes with the degree of hearing loss that the Veteran demonstrated were noted to be highly unlikely.  The Veteran responded inconsistently during air conduction testing.  He was reinstructed and thresholds improved slightly, but the examiner concluded that the results were still unreliable.  The examiner indicated similar findings for other test results.  

The examiner also found that the use of the speech discrimination score was not appropriate for evaluation, because of language difficulties, cognitive problems, and inconsistent speech discrimination scores.  The examiner found that Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military.  The examiner noted that the claims file revealed hearing within normal limits on his entrance audiogram and upon examination in August 1984, only four months after separation.  In addition, the examiner found that BSER testing February 1984 was in agreement with the results from August 1984.  

As such, it was the examiner's opinion that the Veteran's hearing was most likely normal upon separation.  The examiner explained that BSER (brainstem evoked response) testing is performed to assess auditory nerve and auditory brain stem function.  While these results cannot provide exact thresholds, the examiner stated it is often used to estimate hearing in infants and difficult-to-test patients.  The assessment determined normal hearing, estimated around 20 dB in both ears.  The hearing loss was also noted to be a "non-organic" which was described as hearing loss with no evidence of known disorder.  The examiner then detailed the Veteran's considerable history of inconsistent and unreliable testing.   

With respect to tinnitus, the Veteran reported longstanding, constant bilateral tinnitus.  He suggested his tinnitus began while in service.  After noting the Veteran's medical history and contentions, including a lack of complaints regarding tinnitus in service, the examiner found that this condition was less likely than not (less than 50% probability) caused by or a result of military service.

The May 2012 examiner provided a lengthy addendum opinion in April 2013 in response to questions posed in the January 2013 Board remand.  The examiner reiterated that Veteran's hearing loss and tinnitus was less likely than not caused by or a result of military noise exposure, and that the Veteran would not provide accurate results to determine if hearing loss was present.  The examiner found that the pure tone thresholds and speech discrimination scores from the May 2012 VA examination were unreliable and inconsistent.   BSER test results from February 1984 showed normal latencies at the high frequencies for both ears.  These results were found to be in good agreement with results from the August 1984 compensation examination performed four months following release of active service and showed hearing thresholds within normal limits.  

The examiner also found that current literature supported that hearing loss due to acoustic trauma/noise exposure occurs at the time of hazardous noise and that research suggested that, based on current knowledge of cochlear physiology, there was not sufficient scientific basis for the existence of delayed-onset hearing loss.  With respect to tinnitus, the examiner noted that there were no reports of tinnitus and no evidence of significant threshold shifts during service.  The examiner presumed that veteran did have in-service noise exposure from firing cannons.  However, the examiner stated that noise exposure does not cause hearing loss in every case.  Noise related hearing loss is dependent on intensity and duration of the noise and the same amount of noise exposure can affect people differently according to research.  

As to the Veteran's poor reliability and inconsistent responses, the examiner noted that, upon separation from service, the veteran demonstrated significantly different results on two hearing tests administered within one week and the September 1984 rating decision stated that the veteran had not cooperated properly and a second examination showed hearing to be normal.  Also, two separate audiologic evaluations performed in 2002 documented results to be inconsistent and unreliable even after being reinstructed multiple times.  Results from the May 2012 examination were also considered inconsistent and unreliable as results from several tests (pure tones SRTs and acoustic reflexes) were in poor agreement.  

Pure tone Stenger's were positive 500-4000 Hz, suggesting that the veteran could hear a presented tone but would not respond.  As to the BSER testing performed in February 1984, this was performed after the veteran had significantly different responses on two audiograms.  Findings showed normal latencies at the high frequencies for both ears; normal hearing estimated around 20 dB AU [both ears].  BSER (brainstem evoked response) testing was noted to be performed to assess auditory nerve and auditory brain stem function and was used to cross check behavioral results.  The examiner explained that these results cannot provide exact thresholds, and that it is often used to estimate hearing in infants and difficult-to-test patients.  The examiner stated that the Veteran's hearing loss was referred to as "non-organic" which is apparent hearing loss with no evidence of known disorder.  Finally, the examiner noted that the Veteran had the box DRUMS (perforation)" marked "normal" on a physical dated in January 1984, suggesting that his ear drums were intact.  Tympanometric results from the 2012 VA examination were also consistent with normal middle ear function (intact ear drums).

Additional addendum opinion was provided in April 2013 by different examiner.  This provider reviewed both the Veteran's history and claims file.  The examiner found that the extensive write up and rationale provided by the previous examiner provided clear and convincing evidence that neither hearing loss nor tinnitus were incurred while on active duty.  As such, the examiner found that it was less likely than not that the Veteran's hearing loss or tinnitus might be related to any in service event, including military noise exposure.

Finally, the Veteran was afforded an opinion from an independent medical expert in January 2014.  After a review of the Veteran records, the examiner stated that it was less likely than not (probability of less than 50 percent)  that the Veteran's current tinnitus or hearing loss was the result of his reported treatment for ear bleed during service.  An ear bleed could suggest a number of processes such as injury to the outer ear canal ear drum middle or inner ear.  

There were no examination findings suggesting permanent injury to the visible ear structures. The audiograms in 1984 showed normal function of the middle and inner ear organs.  All testing and examinations as described showed normal functions of the ear structures and organs making it very unlikely that any ear bleed that occurred during his service caused bilateral hearing loss tinnitus or other permanent damage.

In addition to the foregoing medical records, the Veteran submitted an October 2013 audio treatment note indicating that he had been prescribed hearing aids.  No nexus or etiology opinions were contained in these notes.  

The Veteran submitted statements and testified before the Board that he had extensive noise exposure and ear bleed in service.  He reports that he has had hearing loss and tinnitus since service and contends that his noise exposure and service caused these conditions. 

Analysis

There is no dispute that the Veteran was exposed to excessive noise from cannons during service.  The requirement for an in-service injury is satisfied.

Word recognition and audiometric testing have not been able to show that the Veteran has a current hearing loss disability as defined in 38 C.F.R. § 3.385.  Examiners have estimated the Veteran's decibel losses as being below the thresholds specified in that regulation and testing that appeared to show hearing loss disability has been discredited as unreliable on more extensive testing.  Word recognition testing has also been shown to be unreliable.  Extensive efforts to establish the presence of a current disability have been unsuccessful.  

Through multiple examinations, the Veteran has been found to have unreliable and inconsistent test results.  Other medical records indicate right ear hearing loss and were later afforded hearing aids for hearing loss.  The more extensive and detailed testing conducted in conjunction with VA examinations and opinions shows; however, that the Veteran most likely does not have a current hearing loss disability. 

Although the Veteran has testified that he has a current hearing loss disability, he lacks the requisite expertise to say that the hearing loss is the specific thresholds required for a showing of current disability for VA purposes.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examiners reviewed the Veteran's claims file and were apprised of the medical history, including the Veteran's noted noise exposure in service.  After examination and review, the examiners provided reasoned opinions supported by the evidence.  As such, these opinions are highly probative.  

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether the Veteran has a hearing loss disability and tinnitus that are related to military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, even though hearing loss is considered a chronic disease; the Veteran's reports of hearing loss since service are less probative than the test results and expert opinions.  This is especially true, because the showing of a current disability would require specific test results.  The most probative evidence is provided by the multiple medical examiners since 1984.  As the most probative evidence is against finding a current hearing loss disability; the claim for service connection for bilateral hearing is denied.  

The Veteran has reported in conjunction with this appeal that tinnitus began in service after exposure to cannon fire and had continued ever since.  These reports are competent.  There is; however, evidence weighing against these reports.  He did not mention tinnitus in his claim for VA benefits in 1984 and 2002.  Clinical records as late as 2009 did not mention tinnitus.  Given this evidence and the reportedly inconsistent testing; the Veteran's statements and testimony are less probative than the current VA examination findings and opinions.  In summary, the evidence in this case is against the claims.  As such, the preponderance of the evidence is against service connection for tinnitus.  Reasonable doubt does not arise and the claims are denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


